UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8440


SHAHID IMAN OMAR,

                  Plaintiff – Appellant,

             v.

DEBORAH K. CHASANOW; LYNNE ANN BATTAGLIA; BRYAN E. FOREMAN;
JAMES PAPIRMEISTER,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-02626-PJM)


Submitted:    March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Shahid Iman Omar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shahid Iman Omar appeals the district court’s order

dismissing       under   28    U.S.C.   § 1915A      (2006)   his    civil    action

challenging the validity of his federal conviction and seeking

damages    and    injunctive     relief.       The    district      court   properly

denied relief because Omar has not shown that his conviction has

been overturned or called into question.                   See Heck v. Humphrey,

512 U.S. 477, 486-87 (1994); Harvey v. Horan, 278 F.3d 370, 375

(4th Cir. 2002) (applying Heck to claims for injunctive relief). *

However, we modify the district court’s order to reflect that

dismissal is without prejudice to Omar’s ability to refile his

claims if his federal conviction is overturned or called into

question    by    the    appropriate     court,      and   affirm    the    order    as

modified.     See Omar v. Chasanow, et al., No. 8:08-cv-02626-PJM

(D. Md. Oct. 16, 2008).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court    and   argument     would    not    aid     the

decisional process.

                                                            AFFIRMED AS MODIFIED




     *
       The rationale in Heck            applies in actions under Bivens v.
Six Unknown Named Agents of             Fed. Bureau of Narcotics, 403 U.S.
388 (1971). See Clemente v.              Allen, 120 F.3d 703, 705 (7th Cir.
1997); Abella v. Rubino, 63              F.3d 1063, 1065 (11th Cir. 1995);
Tavarez v. Reno, 54 F.3d 109,           110 (2d Cir. 1995).



                                          2